


Exhibit 10.10

 

TE CONNECTIVITY

CHANGE IN CONTROL SEVERANCE PLAN FOR CERTAIN

U.S. EXECUTIVES

 

Amended and Restated Effective December 17, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

1

 

 

Section 1.01

Purpose of the Plan

1

Section 1.02

Term of the Plan

1

Section 1.03

Compliance with Code Section 409A

1

 

 

ARTICLE II

DEFINITIONS

2

 

 

Section 2.01

“Annual Bonus”

2

Section 2.02

“Base Salary”

2

Section 2.03

“Board”

2

Section 2.04

“Cause”

2

Section 2.05

“Change in Control”

2

Section 2.06

“Change in Control Termination”

3

Section 2.07

“COBRA”

3

Section 2.08

“Code”

3

Section 2.09

“Committee”

3

Section 2.10

“Company”

3

Section 2.11

“Effective Date”

3

Section 2.12

“Eligible Employee”

3

Section 2.13

“Employee”

4

Section 2.14

“Employer”

4

Section 2.15

“ERISA”

4

Section 2.16

“Exchange Act”

4

Section 2.17

“Executive Severance Plan”

4

Section 2.18

“Good Reason Resignation”

4

Section 2.19

“Involuntary Termination”

5

Section 2.20

“Key Employee”

5

Section 2.21

“Notice Pay”

5

Section 2.22

“Participant”

5

Section 2.23

“Permanent Disability”

5

Section 2.24

“Plan”

5

Section 2.25

“Plan Administrator”

6

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 2.26

“Postponement Period”

6

Section 2.27

“Potential Change in Control”

6

Section 2.28

“Release”

7

Section 2.29

“Separation from Service”

7

Section 2.30

“Separation from Service Date”

7

Section 2.31

“Severance Benefit”

7

Section 2.32

“Severance Period”

7

Section 2.33

“Subsidiary”

7

Section 2.34

“Successor”

7

Section 2.35

“Voluntary Resignation”

8

 

 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

9

 

 

Section 3.01

Participation

9

Section 3.02

Conditions

9

 

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

11

 

 

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination and Good Reason
Resignation

11

Section 4.02

Voluntary Resignation; Termination Due to Death or Permanent Disability

13

Section 4.03

Termination for Cause

13

Section 4.04

Reduction of Severance Benefits

13

Section 4.05

Non-Duplication of Benefits

14

 

 

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

15

 

 

Section 5.01

Method of Payment

15

Section 5.02

Other Arrangements

15

Section 5.03

Code Section 409A

15

Section 5.04

Termination of Eligibility for Benefits

16

Section 5.05

Limitation on Benefits

16

 

 

ARTICLE VI

CONFIDENTIALITY AND NON-DISPARAGEMENT

18

 

 

Section 6.01

Confidential Information

18

Section 6.02

Non-Disparagement

18

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.03

Reasonableness

18

Section 6.04

Equitable Relief

18

Section 6.05

Survival of Provisions

19

 

 

ARTICLE VII

THE PLAN ADMINISTRATOR

20

 

 

Section 7.01

Authority and Duties

20

Section 7.02

Compensation of the Plan Administrator

20

Section 7.03

Records, Reporting and Disclosure

20

 

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

21

 

 

Section 8.01

Amendment, Suspension and Termination

21

Section 8.02

Duration

21

 

 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

22

 

 

Section 9.01

Records

22

Section 9.02

Payment

22

Section 9.03

Discretion

22

 

 

ARTICLE X

CLAIMS PROCEDURES

23

 

 

Section 10.01

Claim

23

Section 10.02

Initial Claim

23

Section 10.03

Appeals of Denied Administrative Claims

23

Section 10.04

Appointment of the Named Appeals Fiduciary

24

Section 10.05

Arbitration; Expenses

24

 

 

ARTICLE XI

MISCELLANEOUS

26

 

 

Section 11.01

Nonalienation of Benefits

26

Section 11.02

Notices

26

Section 11.03

Successors

26

Section 11.04

Other Payments

26

Section 11.05

No Mitigation

26

Section 11.06

No Contract of Employment

26

Section 11.07

Severability of Provisions

26

Section 11.08

Heirs, Assigns, and Personal Representatives

27

Section 11.09

Headings and Captions

27

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.10

Gender and Number

27

Section 11.11

Unfunded Plan

27

Section 11.12

Compliance with Code Section 409A

27

Section 11.13

Payments to Incompetent Persons

27

Section 11.14

Lost Payees

27

Section 11.15

Controlling Law

27

 

 

 

SCHEDULE A     SALARY REPLACEMENT AND ANNUAL BONUS

A-1

 

iv

--------------------------------------------------------------------------------

 

ARTICLE I

 

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01                            Purpose of the Plan.  The purpose of the
Plan is to provide Eligible Employees with certain compensation and benefits as
set forth in the Plan in the event the Eligible Employee’s employment with the
Company or a Subsidiary is terminated due to a Change in Control Termination. 
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA.  Rather, this Plan is
intended to be a “welfare benefit plan” within the meaning of Section 3(1) of
ERISA and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, section
2510.3-2(b).  Accordingly, the benefits paid by the Plan are not deferred
compensation and no employee shall have a vested right to such benefits.

 

Section 1.02                            Term of the Plan.  The Plan shall
generally be effective as of the Effective Date, but subject to amendment from
time to time in accordance with Section 8.01.  The Plan shall continue until
terminated pursuant to Article VIII of the Plan.

 

Section 1.03                            Compliance with Code Section 409A.  The
terms of this Plan are intended to, and shall be interpreted so as to, comply in
all respects with the provisions of Code Section 409A and the regulations and
rulings promulgated thereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.01                            “Annual Bonus” shall mean 100% of the
Participant’s target annual bonus.

 

Section 2.02                            “Base Salary” shall mean the annual base
salary in effect as of the Participant’s Separation from Service Date.

 

Section 2.03                            “Board” shall mean the Board of
Directors of the Company or any successor thereto, or a committee thereof
specifically designated for purposes of making determinations hereunder.

 

Section 2.04                            “Cause” shall mean (i) a material
violation of any fiduciary duty owed to the Company, (ii) conviction of, or
entry of a plea of nolo contendere with respect to, a felony or misdemeanor,
(iii) dishonesty, (iv) theft, or (v) other egregious conduct, that is likely to
have a materially detrimental impact on the Company and its employees.  Whether
an Eligible Employee’s termination is as a result of Cause shall be determined
in the discretion of the Plan Administrator.

 

Section 2.05                            “Change in Control”  shall mean any of
the following events:

 

(i)                                     any “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act, excluding for this purpose, (i) TE
Connectivity Ltd. or any Subsidiary company (wherever incorporated) of TE
Connectivity Ltd.  as defined by Section 86 of the Companies Act 1981 of
Bermuda, as amended or (ii) any employee benefit plan of TE Connectivity Ltd. 
or any such Subsidiary company (or any person or entity organized, appointed or
established by TE Connectivity Ltd.  for or pursuant to the terms of any such
plan that acquires beneficial ownership of voting securities of TE Connectivity
Ltd. ), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities of TE Connectivity Ltd. 
representing more than 30 percent of the combined voting power of TE
Connectivity Ltd.’s then outstanding securities; provided, however, that no
Change in Control will be deemed to have occurred as a result of a change in
ownership percentage resulting solely from an acquisition of securities by TE
Connectivity Ltd. ;

 

(ii)                                  persons who, as of the Effective Date,
constitute the Board of Directors of TE Connectivity Ltd. (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of TE
Connectivity Ltd.  subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board of Directors of TE Connectivity Ltd. or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act) other than the Board of
Directors of TE Connectivity Ltd., including by reason of agreement intended to
avoid or settle any such actual or threatened contest or

 

2

--------------------------------------------------------------------------------


 

solicitation, shall not be considered an Incumbent Director;

 

(iii)                               consummation of a reorganization, merger or
consolidation or sale or other disposition of at least 80 percent of the assets
of TE Connectivity Ltd.  (a “Business Combination”), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
TE Connectivity Ltd.  immediately prior to such Business Combination
beneficially own directly or indirectly more than 50 percent of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns TE Connectivity Ltd.  or
all or substantially all of the assets of TE Connectivity Ltd. either directly
or through one or more Subsidiary companies (wherever incorporated) of TE
Connectivity Ltd.  as defined by Section 86 of the Companies Act 1981 of
Bermuda, as amended) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of TE Connectivity Ltd. ; or

 

(iv)                              approval by the stockholders of TE
Connectivity Ltd.  of a complete liquidation or dissolution of TE Connectivity
Ltd.

 

Section 2.06                            “Change in Control Termination”  shall
mean a Participant’s Involuntary Termination or Good Reason Resignation that
occurs during the period beginning 60 days prior to the date of a Change in
Control and ending two years after the date of such Change in Control.

 

Section 2.07                            “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended and the regulations
promulgated thereunder.

 

Section 2.08                            “Code” shall mean the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder.

 

Section 2.09                            “Committee” shall mean the Management
Development and Compensation Committee of the Board of Directors of TE
Connectivity Ltd. or such other committee appointed by the Board of Directors of
TE Connectivity Ltd. to assist the Company in making determinations required
under the Plan in accordance with its terms.  The “Committee” may delegate its
authority under the Plan to an individual or another committee.

 

Section 2.10                            “Company” shall mean Tyco Electronics
Corporation.  Unless it is otherwise clear from the context, Company shall
generally include participating Subsidiaries.

 

Section 2.11                            “Effective Date” shall mean December 17,
2014, the effective date of this amended and restated Plan.

 

Section 2.12                            “Eligible Employee” shall mean an
Employee who is in the Band level 0 or 1 classification. Effective January 1,
2014, the Chief Executive Officer and each of his/her direct reports who are
Section 16 Officers (and who are designated by the Board of Directors of TE
Connectivity Ltd. as members of “executive management” for purposes of the Swiss
Ordinance Against Excessive Compensation in Listed Stock Companies) shall cease
to be Eligible Employees, unless that Employee has entered into a written
employment agreement with

 

3

--------------------------------------------------------------------------------


 

the Company prior to December 31, 2013 that provides for continued participation
in the Plan; provided, however, that no such Employee will be permitted to
participate in the Plan on and after January 1, 2016, unless otherwise expressly
permitted under applicable law. If there is any question as to whether an
Employee is deemed an Eligible Employee for purposes of the Plan, the Plan
Administrator shall make the determination.

 

Section 2.13                            “Employee” shall mean an individual
employed by an Employer as a common law employee on the United States payroll of
the Company or a Subsidiary, and shall not include any person working for the
Company through a temporary service or on a leased basis or who is hired by the
Company as an independent contractor, consultant, or otherwise as a person who
is not an employee for purposes of withholding federal employment taxes, as
evidenced by payroll records or a written agreement with the individual,
regardless of any contrary governmental or judicial determination or holding
relating to such status or tax withholding.

 

Section 2.14                            “Employer” shall mean the Company or any
Subsidiary with respect to which this Plan has been adopted.

 

Section 2.15                            “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, and regulations promulgated
thereunder.

 

Section 2.16                            “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended and the regulations promulgated thereunder.

 

Section 2.17                            “Executive Severance Plan” shall mean
the TE Connectivity Severance Plan for U.S. Officers and Executives, which plan
is superseded by this Plan in the event of any Participant’s Change in Control
Termination.

 

Section 2.18                            “Good Reason Resignation” shall mean any
retirement or termination of employment by a Participant that is not initiated
by the Company or any Subsidiary and that is caused by any one or more of the
following events which occurs during the period beginning 60 days prior to the
date of a Change in Control and ending two years after the date of such Change
in Control:

 

(1)  Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s
authority, duties or responsibilities as in effect immediately prior to the
Change in Control;

 

(2) Without the Participant’s written consent, a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Participant
is required to report as in effect immediately prior to the Change in Control;

 

(3)  Without the Participant’s written consent, a material change in the
geographic location at which the Participant must perform services to a location
which is more than 60 miles from the Participant’s principal place of business
immediately preceding the Change in Control);

 

(4)  Without the Participant’s written consent, the Company materially reduces
the Participant’s compensation and benefits, taken as a whole, as in effect
immediately prior to the

 

4

--------------------------------------------------------------------------------


 

Change in Control;

 

(5)  The Company fails to obtain a satisfactory agreement from any Successor to
assume and agree to perform the Company’s obligations to the Participant under
this Plan, as contemplated in Section 11.03 herein; or

 

(6)  Without the Participant’s written consent, a material diminution in the
budget over which the Participant retains authority;

 

Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or conditions upon which the
Participant is basing such Good Reason Resignation and the Participant provides
such notice within 90 days after the event that gives rise to the Good Reason
Resignation.  Within 30 days after notice has been received, the Company shall
have the opportunity, but shall have no obligation, to cure such events or
conditions that give rise to the Good Reason Resignation.  If the Company does
not cure such events or conditions within the 30-day period, the Participant may
terminate employment with the Company based on Good Reason Resignation within 30
days after the expiration of the cure period.

 

Section 2.19                            “Involuntary Termination” shall mean the
date that a Participant experiences a Company-initiated Separation from Service
for any reason other than Cause, Permanent Disability or death, as provided
under and subject to the conditions of Article III.

 

Section 2.20                            “Key Employee” shall mean an Employee
who, at any time during the 12-month period ending on the identification date,
is a “specified employee” under Code Section 409A, as determined by the
Committee or its delegate.  The determination of Key Employees, including the
number and identity of persons considered specific employees and the
identification date, shall be made by the Committee or its delegate in
accordance with the provisions of Code Section 409A and the regulations
promulgated thereunder.

 

Section 2.21                            “Notice Pay” shall mean the amounts that
a Participant is eligible to receive pursuant to Article IV of the Plan.

 

Section 2.22                            “Participant” shall mean any Eligible
Employee who meets the requirements of Article III and thereby becomes eligible
for Severance Benefits under the Plan.

 

Section 2.23                            “Permanent Disability” shall mean that
an Employee has a permanent and total incapacity from engaging in any employment
for the Employer for physical or mental reasons.  A “Permanent Disability” shall
be deemed to exist if the Employee meets the requirements for disability
benefits under the Employer’s long-term disability plan or under the
requirements for disability benefits under the Social Security law (or similar
law outside the United States, if the Employee is employed in that jurisdiction)
then in effect, or if the Employee is designated with an inactive employment
status at the end of a disability or medical leave.

 

Section 2.24                            “Plan” means the TE Connectivity Change
in Control Severance Plan for Certain U.S. Officers and Executives as set forth
herein, and as the same may from time to time be amended.

 

5

--------------------------------------------------------------------------------


 

Section 2.25                            “Plan Administrator” shall mean, for the
period prior to a Potential Change in Control, the individual(s) appointed by
the Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the Senior Vice President, Global
Human Resources for TE Connectivity (or the equivalent).  In the event of the
occurrence of a Potential Change in Control, the Senior Vice-President, Global
Human Resources for TE Connectivity (or the equivalent) shall appoint a person
or entity independent of the Company and any person operating under the
Company’s control or on its behalf to serve as Plan Administrator (and such
person or entity shall be the Plan Administrator for all purposes after such
appointment), and such appointment shall take effect and become irrevocable as
of the date of said appointment (provided that such appointment shall be
revocable if a Change in Control does not occur and the Potential Change in
Control expires in accordance with Section 2.26(y)).  For periods prior to a
Potential Change in Control, the Plan Administrator may delegate all or any
portion of its authority under the Plan to any other person(s).

 

Section 2.26                            “Postponement Period” shall mean, for a
Key Employee, the period of six months after the Key Employee’s Separation from
Service Date (or such other period as may be required by Code Section 409A)
during which deferred compensation may not be paid to the Key Employee under
Code Section 409A.

 

Section 2.27                            “Potential Change in Control” shall mean
the occurrence and continuation of any of the following: (a) any “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act), excluding for this
purpose, (i) TE Connectivity Ltd. or any Subsidiary company (wherever
incorporated) of TE Connectivity Ltd. as defined by Section 86 of the Companies
Act 1981 of Bermuda, as amended or (ii) any employee benefit plan of TE
Connectivity Ltd. or any such Subsidiary company (or any person or entity
organized, appointed or established by TE Connectivity Ltd. for or pursuant to
the terms of any such plan that acquires beneficial ownership of voting
securities of TE Connectivity Ltd.), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities of TE Connectivity Ltd. representing more than 5 percent of the
combined voting power of TE Connectivity Ltd.’s then outstanding securities
unless such Person has reported or is required to report such ownership on
Schedule 13G under the Exchange Act (or any comparable or successor report) or
on Schedule 13D under the Exchange Act (or any comparable or successor report),
which Schedule 13D does not state any intention to or reserve the right to
control or influence the management or policies of TE Connectivity Ltd. or
engage in any of the actions specified in Item 4 of such Schedule (other than
the disposition of the common stock) so long as such Person neither reports nor
is required to report such ownership other than as described in this paragraph;
provided, however, that a Potential Change in Control will not be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by TE Connectivity Ltd., (b) TE Connectivity Ltd.
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control, (c) any “person” (as defined in
subsection(a)) publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute or result in a Change in
Control, (d) any person ( as defined in subsection (a)) commences a solicitation
(as defined in Rule 14a-1 of the Exchange Act) of proxies or consents that has
the purpose of effecting or would (if successful) result in a Change in Control,
(e) a tender or exchange offer for at least 30% of the outstanding voting
securities of TE Connectivity Ltd., made by a “person” (as defined in subsection
(a)), is first published or sent or given (within the meaning of
Rule 14d-2(a) of the Exchange Act), or (f) the Board of Directors of TE

 

6

--------------------------------------------------------------------------------


 

Connectivity Ltd. adopts a resolution to the effect that, for purposes of the
Plan, a Potential Change in Control has occurred.  The Potential Change in
Control shall be deemed in effect until the earlier of (x) the occurrence of a
Change in Control, or (y) the adoption by the Board of Directors of TE
Connectivity Ltd. of a resolution stating that, for purposes of the Plan, the
Potential Change in Control has expired.

 

Section 2.28                            “Release” shall mean the Separation of
Employment Agreement and General Release, as provided by the Company.

 

Section 2.29                            “Separation from Service” shall mean a
“separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and applicable regulations and rulings promulgated
thereunder.

 

Section 2.30                            “Separation from Service Date” shall
mean the date on which the active employment of the Participant by the Company
or a Subsidiary experiences a separation from service by reason of an
Involuntary Termination or a Good Reason Resignation within the meaning of Code
Section 409A and the regulations promulgated thereunder.

 

Section 2.31                            “Severance Benefits” shall mean the
salary and bonus replacement amounts and other benefits that a Participant is
eligible to receive pursuant to Article IV of the Plan.

 

Section 2.32                            “Severance Period” shall mean the period
for which a Participant is entitled to receive Severance Benefits under this
Plan, as follows:  Chief Executive Officer — 36 months; Employees in the Band
level 0 or direct reports to the Chief Executive Officer — 24 months; and other
Band level 1 employees — 18 months.

 

Section 2.33                            “Subsidiary” shall mean (i) a subsidiary
company of TE Connectivity Ltd. (wherever incorporated) as defined under
applicable Swiss corporation law, (ii) any separately organized business unit,
whether or not incorporated, of TE Connectivity Ltd., (iii) any employer that is
required to be aggregated with TE Connectivity Ltd. pursuant to Code Section 414
and the regulations issued thereunder, and (iv) any service recipient or
employer that is within a controlled group of corporations with TE Connectivity
Ltd. as defined in Code Sections 1563(a)(1), (2) and (3) where the phrase “at
least 50%” is substituted in each place “at least 80%” appears or is with TE
Connectivity Ltd. as part of a group of trades or businesses under common
control as defined in Code Section 414(c) and Treas. Reg. § 1.414(c)-2 where the
phrase “at least 50%” is substituted in each place “at least 80%” appears,
provided, however, that when the relevant determination is to be based upon
legitimate business criteria (as described in Treas. Reg. §
1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or business under common
control.

 

Section 2.34                            “Successor” shall mean any other
corporation or unincorporated entity or group of corporations or unincorporated
entities which acquires ownership, directly or indirectly, through merger,
consolidation, purchase or otherwise, of all or substantially all of the assets
of the Company.

 

7

--------------------------------------------------------------------------------


 

Section 2.35                            “Voluntary Resignation” shall mean any
Separation from Service that is not initiated by the Company or any Subsidiary
other than a Good Reason Resignation.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01                            Participation.  Each Eligible Employee
in the Plan who incurs a Change in Control Termination and who satisfies all of
the conditions of Section 3.02 shall be eligible to receive the Severance
Benefits described in the Plan, subject however, to the application of the
non-duplication provisions of Section 4.05.

 

Section 3.02                            Conditions.

 

(a)                                 Eligibility for any Severance Benefits is
expressly conditioned on the execution or agreement to the following:
(i) execution by the Participant of a Release in the form provided by the
Company no later than 21 days following delivery of the Release to the
Participant (or such longer period as may be agreed between the Participant and
the Company); and (ii) compliance by the Participant with all the terms and
conditions of such Release. If the Plan Administrator determines that the
Participant has not fully complied with any of the terms of the Release, the
Plan Administrator may withhold Severance Benefits not yet in pay status or
discontinue the payment of the Participant’s Severance Benefit and may require
the Participant, by providing written notice of such repayment obligation to the
Participant, to repay any portion of the Severance Benefit already received
under the Plan.  If the Plan Administrator notifies a Participant that repayment
of all or any portion of the Severance Benefit received under the Plan is
required, such amounts shall be repaid within thirty (30) calendar days after
the date the written notice is sent, provided, however, that if the Participant
files an appeal of such determination under the claims procedures described in
Article X, then such repayment obligation shall be suspended pending the outcome
of the appeals procedure.  Any remedy under this subsection (a) shall be in
addition to, and not in place of, any other remedy, including injunctive relief,
that the Company may have.

 

(b)                                 An Eligible Employee will not be eligible to
receive Severance Benefits under any of the following circumstances:

 

(i)                                     The Eligible Employee’s Voluntary
Resignation;

 

(ii)                                  The Eligible Employee resigns employment
(other than a Good Reason Resignation) before the job-end date mutually agreed
to in writing between the Participant and the Employer, including any extension
thereto as is mutually agreed to in writing between the parties;

 

(iii)                               The Eligible Employee’s employment is
terminated for Cause;

 

9

--------------------------------------------------------------------------------

 

(iv)                              The Eligible Employee’s employment is
terminated due to the Eligible Employee’s death or Permanent Disability;

 

(v)                                 The Eligible Employee does not return to
work within the period prescribed by law (or if there is no such period
prescribed by law, then within a reasonable period as is determined by the Plan
Administrator) following an approved leave of absence, unless such period is
extended by mutual written agreement of the parties;

 

(vi)                              The Eligible Employee does not satisfy the
Conditions for Severance in Section 3.02; or

 

(vii)                           The Eligible Employee’s employment with the
Employer terminates as a result of a Change in Control and the Eligible Employee
accepts employment, or has the opportunity to continue employment, with a
Successor (other than under terms and conditions which would permit a Good
Reason Resignation).

 

(c)                                  The Plan Administrator has the discretion
to make initial determinations regarding an Eligible Employee’s eligibility to
receive Severance Benefits hereunder.

 

(d)                                 An Eligible Employee returning from approved
military leave during the period beginning 60 days before a Change in Control
and ending two years after a Change in Control will be eligible for Severance
Benefits if: (i) he/she is eligible for reemployment under the provisions of the
Uniformed Services Employment and Reemployment Rights Act (USERRA); (ii) his/her
pre-military leave job is eliminated; and (iii) the Employer’s circumstances are
changed so as to make reemployment in another position impossible or
unreasonable, or reemployment would create an undue hardship for the Employer. 
If the Eligible Employee returning from military leave qualifies for Severance
Benefits, his/her severance benefits will be calculated as if he/she had
remained continuously employed from the date he/she began his/her military
leave.  The Eligible Employee must also satisfy any other relevant conditions
for payment set forth in this Section, including execution of a Release.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination and Good Reason Resignation. The Severance Benefits to
be provided to an Eligible Employee who incurs a Change in Control Termination
and is determined to be eligible for Severance Benefits shall be as follows:

 

(a)                                 Notice Pay.  Each Eligible Employee who
meets the eligibility requirements for a Severance Benefit under Section 3.01
shall receive 30 calendar days notice as a Notice Period.  In the event that the
Company determines that a Participant’s last day of work shall be prior to the
end of his or her Notice Period, such Employee shall be entitled to pay in lieu
of notice for the balance of such Notice Period.  Notice Pay paid to an Eligible
Employee shall be in addition to, and not offset against, the Severance Benefits
the Participant may be entitled to receive under this Article IV.  An Eligible
Employee who does not sign, or who revokes his or her signature on, a Release
shall only be eligible for Notice Pay.  Unless otherwise permitted by the
applicable plan documents or laws, an Eligible Employee will not be eligible to
apply for short-term disability, long-term disability and/or workers’
compensation anytime after the Eligible Employee’s last active day at work. 
Notice pay shall be paid in accordance with Article V.

 

(b)                                 Severance Benefits.

 

(i)                                     Severance Benefits shall be provided to
the Participant in an amount as set forth in Schedule A appended to the Plan.

 

(ii)                                  The Participant shall also receive a cash
payment equal to his or her Annual Bonus in an amount as set forth in Schedule A
appended to the Plan.

 

(c)                                  Bonus.  The Participant shall receive a
cash payment equal to his or her pro rated annual bonus (based on the number of
full months completed from the beginning of the fiscal year through the
Separation from Service Date) for the year in which Participant’s Separation
from Service Date occurs, pursuant to the terms set forth in the applicable
incentive plans; provided, however, that to the extent that a bonus payment for
such period is paid as a result of a Change in Control under the terms of such
other incentive plan, then the amount otherwise payable under this
Section 4(c) will be offset by the payment made under such other incentive plan
.

 

(d)                                 Medical, Dental and Health Care
Reimbursement Account Benefits.  The Participant shall continue to be eligible
to participate in the medical, dental and Health Care Reimbursement Account
coverage in effect at the date of his or her termination (or generally
comparable coverage) for himself or herself and, where applicable, his or her
spouse and dependents, as the same may be changed from time to time for
employees of the Company generally, as if Participant had continued in
employment during the twelve-month period following the participant’s Separation
from Service Date (the “Coverage Period”).  The Participant shall be responsible
for the payment of the employee portion of the medical, dental

 

11

--------------------------------------------------------------------------------


 

and Health Care Reimbursement Account contributions that are required during the
Coverage Period and such contributions shall be made within the time period and
in the amounts that other employees are required to pay to the Company for
similar coverage.  The Participant’s failure to pay the applicable contributions
shall result in the cessation of the applicable medical and dental coverage for
the Participant and his or her spouse or domestic partner and dependents.  Such
payment shall be made within sixty (60) days following the end of the Coverage
Period.  Notwithstanding any other provision of this Plan to the contrary, in
the event that a Participant commences employment with another company at any
time during the Severance Period, the Participant may cease receiving coverage
under the Company’s medical and dental plans.  Within thirty (30) days of
Participant’s commencement of employment with another company, Participant shall
provide the Company written notice of such employment and provide information to
the Company regarding the medical and dental benefits provided to Participant by
his or her new employer.  The COBRA continuation coverage period under section
4980B of the Code shall run concurrently with the Severance Period.

 

(e)                                  Stock Options.  All stock options held by
the Participant as of his or her Separation from Service Date that were granted
prior to the Change in Control and that are not already vested and exercisable
as of such date shall become vested and exercisable on the Separation from
Service Date.  All outstanding stock options held by Participant that were
granted prior to the Change in Control and that are vested and exercisable as of
the Separation from Service Date and all stock options held by the Participant
that become vested and exercisable under the preceding sentence shall be
exercisable for the greater of (i) the period set forth in Participant’s option
agreement covering such options, or (ii) twelve (12) months from the
Participant’s Separation from Service Date.  In no event, however, shall an
option be exercisable beyond its original expiration date.

 

(f)                                   Restricted Stock and Restricted Stock
Units.  All unvested restricted stock and restricted stock units held by the
Participant as of his or her Separation from Service Date that were granted
prior to the Change in Control and that are subject solely to time-vesting
requirements shall accelerate and become immediately vested as of the Separation
from Service Date.  All unvested restricted stock and restricted stock units
held by the Participant as of his or her Separation from Service Date that were
granted prior to the Change in Control and that are subject to performance-based
vesting provisions shall accelerate and become vested if and to the extent that
the plan administrator responsible for the administration of such awards
determines in its sole discretion that the applicable performance vesting
requirements have been or will be attained, or would have been attained during
the Severance Period in the ordinary course but for the Change in Control and
the Participant’s Change in Control Termination.

 

(g)                                  Outplacement Services.  The Company will
pay the cost (which shall not exceed $20,000) of outplacement services for the
Participant for a period of twelve (12) months from Participant’s Separation
from Service Date.  The Company shall pay the cost of outplacement services at
either (i) the outplacement agency that the Company regularly uses for such
purpose, or (ii)  the outplacement agency selected by the Participant, provided
that the Company will be responsible to pay no more than the cost that would
have been incurred had the Participant used the outplacement agency that the
Company regularly uses for such purpose.

 

(h)                                 Application of Other Plan Provisions.  If
any applicable equity compensation or incentive plan or grant instrument,
without regard to (c), (e) or (f) above,

 

12

--------------------------------------------------------------------------------


 

provides the Participant the right to accelerated vesting or payment of cash
incentive awards, stock options, restricted stock, restricted stock units or
incentive awards, and/or an extension of the otherwise applicable option
exercise period, in the case of termination of employment following a Change in
Control, then the Participant’s right to accelerated payment, vesting or
extension of the option exercise period shall be determined by whichever of the
plan, grant instrument or the provisions of (c), (e) or (f) above provides the
most favorable vesting or exercise rights for the Participant in such event.

 

Section 4.02                            Voluntary Resignation; Termination Due
to Death or Permanent Disability.  If the Eligible Employee’s employment
terminates on account of (i) the Eligible Employee’s Voluntary Resignation,
(ii) death, or (iii) Permanent Disability, then the Eligible Employee shall not
be entitled to receive Severance Benefits under this Plan and shall be entitled
only to those benefits (if any) as may be available under the Company’s
then-existing benefit plans and policies at the time of such termination.

 

Section 4.03                            Termination for Cause.  (a)  If any
Eligible Employee’s employment terminates on account of termination by the
Company for Cause, the Eligible Employee shall not be entitled to receive
Severance Benefits under this Plan and shall be entitled only to those benefits
that are legally required to be provided to the Eligible Employee. 
Notwithstanding any other provision of the Plan to the contrary, if the
Committee or the Plan Administrator determines that an Eligible Employee has
engaged in conduct that constitutes Cause at any time prior to the Eligible
Employee’s Separation from Service Date, any Severance Benefit payable to the
Eligible Employee under Section 4.01 of the Plan shall immediately cease, and
the Eligible Employee shall be required to return any Severance Benefits paid to
the Eligible Employee prior to such determination.  The Company may withhold
paying Severance Benefits under the Plan pending resolution of any good faith
inquiry that is likely to lead to a finding resulting in Cause and any such
payment that was withheld and which is subsequently determined to be payable
shall be paid to the Participant within ninety (90) days after the date of the
final and binding resolution of the inquiry.

 

(b)                                 Any dispute regarding a termination for
Cause will be resolved by the Plan Administrator.  Such determination will be
based on all of the facts and circumstances presented to the Plan Administrator
by the Company.  If the Plan Administrator determines that the Eligible
Employee’s termination of employment is for Cause, then the Plan Administrator
will notify the Eligible Employee in writing of such determination, describing
in detail the reason for such determination, including without limitation the
specific conduct that constituted the basis for the determination.  The Eligible
Employee shall have the right to contest the determination of the Plan
Administrator in accordance with the Appeals Procedure described in
Section 10.03.

 

Section 4.04                            Reduction of Severance Benefits.  With
respect to amounts paid under the Plan that are not subject to Code Section 409A
and the regulations promulgated thereunder, the Plan Administrator reserves the
right to make deductions in accordance with applicable law for any monies owed
to the Company by the Participant or the value of Company property that the
Participant has retained in his/her possession.  With respect to amounts paid
under the Plan that are subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of the Company property that the

 

13

--------------------------------------------------------------------------------


 

Participant has retained in his/her possession; provided, however, that such
deductions cannot exceed $5,000 in the aggregate.

 

Section 4.05                            Non-Duplication of Benefits.  The Plan
is intended to supersede, and not to duplicate, the provisions of the TE
Connectivity Severance Plan for U.S. Officers and Executives (“Executive
Severance Plan”) in any case in which an Eligible Employee would otherwise be
entitled to severance or related benefits under both this Plan and the Executive
Severance Plan arising out of the Eligible Employee’s Change in Control
Termination. However, the Plan is not intended to supersede any other plan,
program, arrangement or agreement providing an Eligible Employee with severance
or related benefits in the case of an Eligible Employee’s Change in Control
Termination.  In the event that an Eligible Employee becomes entitled to receive
benefits under this Plan and any such benefit duplicates a benefit that would
otherwise be provided under any other plan, program, arrangement or agreement as
a result of the Eligible Employee’s Change in Control Termination, then the
Eligible Employee shall be entitled to receive the greater of the benefit
available under the Plan, on the one hand, and the benefit available under such
other plan, program, arrangement or agreement, on the other.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01                            Method of Payment.  The cash Severance
Benefits to which a Participant is entitled, as determined pursuant to
Section 4.01(a) and (b), shall be paid in a single lump sum payment within sixty
(60) days following the Participant’s Severance from Service Date, subject to
the fulfillment of all conditions for payment set forth in Section 3.02 and
subject to the expiration of the Release revocation period specified in the
Release; provided, however, that the annual bonus payable pursuant to
Section 4.01(c) shall be paid at the time set forth in the TE Connectivity
Annual Incentive Plan.  All payments of Severance Benefits are subject to
applicable federal, state and local taxes and withholdings.  Notwithstanding the
foregoing, if the Participant’s Separation from Service is either (i) prior to
the date of a Change in Control, or (ii) following a Change in Control that does
not qualify as a “change in control” under Code Section 409A and the regulations
promulgated thereunder, then any portion of the Severance Benefit payable under
this Plan that equals the amount of Severance Benefit the Participant could be
eligible to receive under the Executive Severance Plan (if the Participant were
to satisfy the eligibility requirements in order to receive a benefit under that
plan), shall be paid at the same time and in the same form as the Executive
Severance Plan.  In no event will interest be credited on the unpaid balance for
which a Participant may become eligible.  Payment shall be made by mailing to
the last address provided by the Participant to the Company or such other
reasonable method as determined by the Plan Administrator.  All payments of
Severance Benefits are subject to applicable federal, state and local taxes and
withholdings.  In the event of the Participant’s death prior to payment being
made to the Participant’s estate in a single lump sum payment within sixty (60)
days following the Participant’s death.

 

Section 5.02                            Other Arrangements.  The provisions of
this Plan may provide for payments to the Eligible Employee under certain
compensation or bonus plans under circumstances where such plans would not
otherwise provide for payment thereof.  It is the specific intention of the
Company that the provisions of this Plan shall supersede any provisions to the
contrary in such plans, to the extent permitted by applicable law, and such
plans shall be deemed to be have been amended to correspond with this Plan
without further action by the Company or the Board.

 

Section 5.03                            Code Section 409A.

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary, if required by Code Section 409A and if a Participant is a Key
Employee, no Benefits shall be paid to the Participant during the Postponement
Period.  If a Participant is a Key Employee and payment of Benefits is required
to be delayed for the Postponement Period under Code Section 409A, the
accumulated amounts withheld on account of Code Section 409A shall be paid in a
lump sum payment within 30 days after the end of the Postponement Period.  If
the Participant dies during the Postponement Period prior to the payment of
Benefits, the amounts withheld on account of Code Section 409A shall be paid to
the Participant’s estate within 60 days after the Participant’s death.

 

15

--------------------------------------------------------------------------------


 

(b)                                 This Agreement is intended to meet the
requirements of the “short-term deferral” exception, the “separation pay”
exception and other exceptions under Code Section 409A and the regulations
promulgated thereunder. Notwithstanding anything in this Plan to the contrary,
if required by Code Section 409A, payments may only be made under this Plan upon
an event and in a manner permitted by Code Section 409A, to the extent
applicable.  For purposes of Code Section 409A, the right to a series of
payments under the Plan shall be treated as a right to a series of separate
payments.  All reimbursements and in-kind benefits provided under the Plan shall
be made or provided in accordance with the requirements of section 409A of the
Code.  In no event may a Participant designate the year of payment for any
amounts payable under the Plan.

 

Section 5.04                            Termination of Eligibility for Benefits.

 

(a)                                 All Eligible Employees shall cease to be
eligible to participate in the Plan, and all Severance Benefit payments payable
to a Participant shall cease upon the occurrence of the earlier of:

 

(i)                                     Subject to Article VIII, termination or
modification of the Plan; or

 

(ii)                                  Completion of payment to the Participant
of the Severance Benefit for which the Participant is eligible under Article IV.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Company shall have the right to cease all Severance Benefit
(except as otherwise required by law) and to recover any payments previously
made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Plan, the Release the
Participant executed to obtain the Severance Benefits under the Plan or the
confidentiality and non-disparagement provisions of Article VI.

 

Section 5.05                            Limitation on Benefits

 

(a)                                 Notwithstanding anything in the Plan to the
contrary, in the event it shall be determined that any payment or distribution
by the Company or its Subsidiaries to or for the benefit of a Participant
(whether paid or provided pursuant to the terms of this Plan or otherwise) (a
“Payment”) would be nondeductible by the Company for Federal income tax purposes
because of Section 280G of the Code, then the aggregate present value of the
benefits provided to the Participant pursuant to the rights granted under this
Plan (such benefits are hereinafter referred to as “Plan Payments”) shall be
reduced to the Reduced Amount.  The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of Plan
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.  For purposes of this Section 5.04, present value
shall be determined in accordance with Section 280G(d)(4) of the Code.  To the
extent necessary to eliminate an excess parachute amount that would not be
deductible by the Company for Federal income tax purposes because of
Section 280G of the Code, the amounts payable or benefits to be provided to the
Participant shall be reduced such that the economic loss to the executive as a
result of the excess parachute amount elimination is minimized.  In applying
this principle, the reduction shall be made in a manner consistent with the
requirements of section 409A and where two economically

 

16

--------------------------------------------------------------------------------


 

equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.

 

(b)                                 If the Firm (as defined in Section 5.04(c))
determines that the payments to the Participant (before any reductions as
described in Section 5.04(a)) on an after-tax basis (i.e., after federal, state
and local income and excise taxes and federal employment taxes) would exceed the
Reduced Amount on an after-tax basis (i.e., after federal, state and local
income and federal employment taxes) then such payments will not be reduced as
is described in Section 5.04(a).

 

(c)                                  All determinations required to be made
under this Section 5.04 shall be made by a nationally recognized accounting or
consulting firm selected by the Senior Vice-President, Global Human Resources of
TE Connectivity (or the equivalent)  upon the occurrence of a Potential Change
in Control (the “ Firm”), which shall provide detailed supporting calculations
both to the Company and the Participant within fifteen (15) business days of the
Separation from Service Date or such earlier time as is requested by the
Company.  Any such determination by the Firm shall be binding upon the Company,
its successors and the Participant (subject to (e) below).  Within five
(5) business days of the determination by the Firm as to the Reduced Amount, the
Company shall provide to the Participant such Payments as are then due to the
Participant in accordance with the rights afforded under this Plan or any other
applicable plan.  If Plan Payments are to be reduced, the Participant shall
determine which Plan Payments shall be reduced to comply with this Section 5.04.

 

(d)                                 The Company shall reimburse the Participant
for any costs or expenses of tax counsel incurred by the Participant in
connection with any audit or investigation by the Internal Revenue Service, or
any state or local tax authorities, concerning the application of Code
Section 280G to any Payments (provided, that the Participant retains tax counsel
acceptable to the Company).  In the event that as a result of any such audit or
investigation, the reduction in Plan Payments under (a) above is finally
determined not to be sufficient in amount to permit the deduction by the Company
of all Payments under Code Section 280G, then the Company shall pay the
Participant an additional amount which shall be sufficient to put the
Participant, after payment of any additional income, employment and excise
taxes, interest and penalties, in substantially the same economic position as if
the reduction had been sufficient.

 

(e)                                  In the event that the Firm determines that
a reduction effected pursuant to (a) above was excessive in amount due to
changes in relevant data or information following its original determination
under (c) above (including, without limitation, any recalculation regarding the
value of stock options as contemplated under Rev. Proc. 2003-68, Section 3.04),
and that additional Plan Payments could have been made thereunder, the Company
shall promptly make such additional payments to the Participant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONFIDENTIALITY AND NON-DISPARAGEMENT

 

Section 6.01                            Confidential Information.  The
Participant agrees that he or she shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Participant’s assigned duties and for the benefit of the
Company, either during the period of the Participant’s employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, TE Connectivity Ltd., any of its Subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company or a Subsidiary. 
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Participant; (ii) becomes known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of the Participant; or (iii) the Participant
is required to disclose by applicable law, regulation or legal process (provided
that the Participant provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information). 
Notwithstanding clauses (i) and (ii) of the preceding sentence, the
Participant’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

 

Section 6.02                            Non-Disparagement.  Each of the
Participant and the Company (for purposes hereof, the Company shall mean only
the executive officers and directors thereof and not any other employees) agrees
not to make any statements that disparage the other party, or in the case of the
Company, TE Connectivity Ltd.  or its Subsidiaries, their respective affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 6.02.

 

Section 6.03                            Reasonableness.  In the event the
provisions of this Article VI shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.

 

Section 6.04                            Equitable Relief.

 

(a)                                 By participating in the Plan, the
Participant acknowledges that the restrictions contained in this Article VI are
reasonable and necessary to protect the legitimate interests of the Company, its
Subsidiaries and its affiliates, that the Company would not have established
this Plan in the absence of such restrictions, and that any violation of any
provision of this Article will result in irreparable injury to the Company.  By
agreeing to participate in the Plan, the Participant represents that his or her
experience and capabilities are such that the restrictions contained in this
Article VI will not prevent the Participant from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  The Participant further represents and acknowledges that
(i) he or she has been advised by the Company to consult his or her own legal
counsel in respect of this Plan, and

 

18

--------------------------------------------------------------------------------


 

(ii) that he or she has had full opportunity, prior to agreeing to participate
in this Plan, to review thoroughly this Plan with his or her counsel.  The
Company likewise acknowledges that the restrictions contained in Section 6.02
are necessary to protect the legitimate interests of the Participant, and that
any violation of Section 6.02 by the Company will result in irreparable injury
to the Participant.

 

(b)                                 Each party agrees that the other party shall
be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Article VI, which rights shall be cumulative and in addition to any other rights
or remedies to which such aggrieved party may be entitled.  In the event that
any of the provisions of this Article VI should ever be adjudicated to exceed
the time, geographic, service, or other limitations permitted by applicable law
in any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, service, or other limitations
permitted by applicable law.

 

(c)                                  The Participant irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Article VI, including without limitation, any action
commenced by the Company for preliminary and permanent injunctive relief or
other equitable relief, may be brought in the United States District Court for
the District of New York, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in New York,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which Participant may
have to the laying of venue of any such suit, action or proceeding in any such
court.  Participant also irrevocably and unconditionally consents to the service
of any process, pleadings, notices or other papers in a manner permitted by the
notice provisions of Section 11.02.

 

Section 6.05                            Survival of Provisions.  The obligations
contained in this Article VI shall survive the termination of Participant’s
employment with the Company or a Subsidiary and shall be fully enforceable
thereafter.

 

19

--------------------------------------------------------------------------------

 

ARTICLE VII

 

THE PLAN ADMINISTRATOR

 

Section 7.01                            Authority and Duties.  It shall be the
duty of the Plan Administrator, on the basis of information supplied to it by
the Company and the Committee, to properly administer the Plan.  The Plan
Administrator shall have the full power, authority and discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions.  All decisions, actions and
interpretations of the Plan Administrator shall be final, binding and conclusive
upon the parties with respect to denied claims for Severance Benefits, except in
those cases where such determination is subject to review by the Named Appeals
Fiduciary (as defined in Section 10.04).  The Plan Administrator may adopt such
rules and regulations and may make such decisions as it deems necessary or
desirable for the proper administration of the Plan.

 

Section 7.02                            Compensation of the Plan Administrator. 
The Plan Administrator appointed for periods prior to a Potential Change in
Control shall receive no compensation for services as such .  The Plan
Administrator appointed for periods on and after a Potential Change in Control
will be entitled to receive reasonable compensation as is mutually agreed upon
between the parties.  All reasonable expenses of the Plan Administrator shall be
paid or reimbursed by the Company upon proper documentation.  The Plan
Administrator shall be indemnified by the Company against personal liability for
actions taken in good faith in the discharge of the Plan Administrator’s duties.

 

Section 7.03                            Records, Reporting and Disclosure.  The
Plan Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan.  All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01                            Amendment, Suspension and Termination. 
Except as otherwise provided in this Section 8.01, upon direction of the
Committee or Board of Directors of TE Connectivity Ltd., the Board or its
delegate shall have the right, at any time and from time to time prior to the
occurrence of a Potential Change in Control (and after the Potential Change in
Control has expired in accordance with Section 2.26(y)), to amend, suspend or
terminate the Plan in whole or in part, for any reason or without reason, and
without either the consent of or the prior notification to any Participant, by a
formal written action.  After the occurrence of a Potential Change in Control,
the Board or its delegate, upon recommendation of the Committee or Board of
Directors of TE Connectivity Ltd., shall have the right to amend the Plan,
provided however, that (a) in no event shall any amendment give the Company the
right to recover any amount paid to a Participant prior to the date of such
amendment or to cause the cessation of Severance Benefits already approved for a
Participant who has executed a Release as required under Section 3.02 and
(b) the Plan may not be amended in any manner that adversely affects any right
of a Participant or Eligible Employee without the written consent of such
Participant or Eligible Employee.  Any amendment or termination of the Plan must
comply with all applicable legal requirements including, without limitation,
compliance with Code Section 409A and the regulations and ruling promulgated
thereunder, securities, tax, or other laws, rules, regulations or regulatory
interpretations thereof, applicable to the Plan.

 

Section 8.02                            Duration.  The Plan shall continue in
full force and effect until termination of the Plan pursuant to Section 8.01;
provided, however, that after the termination of the Plan, if any Participants
terminated employment on account of an Involuntary Termination prior to the
termination of the Plan and are still receiving Severance Benefits under the
Plan, the Plan shall remain in effect until all of the obligations of the
Company are satisfied with respect to such Participants.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01                            Records.  The Company or a Subsidiary
thereof shall supply to the Committee all records and information necessary to
the performance of the Committee’s duties.

 

Section 9.02                            Payment. Payments of Severance Benefits
to Participants shall be made in such amount as determined by the Committee
under Article IV, from the Company’s general assets.

 

Section 9.03                            Discretion.  Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties.  As
a condition of participating in the Plan, the Eligible Employee acknowledges
that all decisions and determinations of the Board, the Committee and the Plan
Administrator taken in good faith shall be final and binding on the Eligible
Employee, his or her beneficiaries and any other person having or claiming an
interest under the Plan on his or her behalf.

 

22

--------------------------------------------------------------------------------


 

ARTICLE X

 

CLAIMS PROCEDURES

 

Section 10.01                     Claim.  Each Participant under this Plan may
contest any action taken or determination made by the Company, the Board, the
Committee or the Plan Administrator that affects the rights of such Participant
hereunder by completing and filing with the Plan Administrator a written request
for review in the manner specified by the Plan Administrator.  No person may
bring an action for any alleged wrongful denial of Plan benefits in a court of
law unless the claims procedures described in this Article X are exhausted and a
final determination is made by the Plan Administrator and/or the Named Appeals
Fiduciary, except in circumstances where the Participant has a reasonable basis
to conclude that the pursuit of his/her claim through the claims procedure would
be futile.  If an Eligible Employee or Participant or other interested party
challenges a decision by the Plan Administrator and/or Named Appeals Fiduciary,
a review by the court of law will be limited to the facts, evidence and issues
presented to the Plan Administrator during the claims procedure set forth in
this Article X.  Facts and evidence that become known to the terminated Eligible
Employee or Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

 

Section 10.02                     Initial Claim.  Before the date on which
payment of a Severance Benefit commences, each application for benefits must be
supported by such information as the Plan Administrator deems relevant and
appropriate.  In the event that any claim relating to the administration of
Severance Benefits is denied in whole or in part, the terminated Participant or
his or her beneficiary (“claimant”) whose claim has been so denied shall be
notified of such denial in writing by the Plan Administrator within thirty (30)
days after the receipt of the claim for benefits.  This period may be extended
an additional thirty (30) days if the Plan Administrator determines such
extension is necessary and the Plan Administrator provides notice of extension
to the claimant prior to the end of the initial thirty (30) day period.  The
notice advising of the denial shall specify the following: (i) the reason or
reasons for denial, (ii) make specific reference to the Plan provisions on which
the determination was based, (iii) describe any additional material or
information necessary for the claimant to perfect the claim (explaining why such
material or information is needed), and (iv) describe the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.  If it is
determined that payment is to be made, any such payment shall be made within
ninety (90) days after the date by which notification is received.

 

Section 10.03                     Appeals of Denied Administrative Claims.  All
appeals shall be made by the following procedure:

 

(a)                                 A claimant whose claim has been denied shall
file with the Plan Administrator a notice of appeal of the denial.  Such notice
shall be filed within sixty (60) calendar days of notification by the Plan
Administrator of the denial of a claim, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based.

 

23

--------------------------------------------------------------------------------


 

(b)                                 The Named Appeals Fiduciary shall consider
the merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial of benefits, and such other facts and
circumstances as the Named Appeals Fiduciary shall deem relevant.

 

(c)                                  The Named Appeals Fiduciary shall render a
determination upon the appealed claim which determination shall be accompanied
by a written statement as to the reasons therefor.  The determination shall be
made to the claimant within thirty (30) days of the claimant’s request for
review, unless the Names Appeals Fiduciary determines that special circumstances
requires an extension of time for processing the claim.  In such case, the Named
Appeals Fiduciary shall notify the claimant of the need for an extension of time
to render its decision prior to the end of the initial thirty (30) day period,
and the Named Appeals Fiduciary shall have an additional thirty (30) day period
to make its determination.  The determination so rendered shall be binding upon
all parties as long as it is made in good faith.  If the determination is
adverse to the claimant, the notice shall provide (i) the reason or reasons for
denial, (ii) make specific reference to the Plan provisions on which the
determination was based, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to a the claimant’s claim
for benefits, and (iv) state that the claimant has the right to bring an action
under section 502(a) of ERISA.  If the final determination is that payments
shall be made, then any such payment shall be made within ninety (90) days after
the date by which notification of the final determination is made.

 

Section 10.04                     Appointment of the Named Appeals Fiduciary. 
The Named Appeals Fiduciary shall be the person or persons named as such by the
Board or Committee, or, if no such person or persons be named, then the person
or persons named by the Plan Administrator as the Named Appeals Fiduciary,
provided however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary.  For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator.  All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal.  The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.

 

Section 10.05                     Arbitration; Expenses.  In the event of any
dispute under the provisions of this Plan, other than a dispute in which the
primary relief sought is an equitable remedy such as an injunction, the parties
shall have the dispute, controversy or claim settled by arbitration in
Philadelphia, Pennsylvania (or such other location as may be mutually agreed
upon by the Employer and the Participant) in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association, before a panel of three arbitrators, two of whom shall
be selected by the Company and the Participant, respectively, and the third of
whom shall be selected by the other two arbitrators.  Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrators shall have no authority to modify any provision of
this Plan or to award a remedy for a dispute involving this

 

24

--------------------------------------------------------------------------------


 

Plan other than a benefit specifically provided under or by virtue of the Plan. 
If the Participant substantially prevails on any material issue, which is the
subject of such arbitration or lawsuit, the Company shall be responsible for all
of the fees of the American Arbitration Association and the arbitrators and any
expenses relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                     Nonalienation of Benefits.  None of the
payments, benefits or rights of any Participant shall be subject to any claim of
any creditor of any Participant, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights shall be free from
attachment, garnishment (if permitted under applicable law), trustee’s process,
or any other legal or equitable process available to any creditor of such
Participant.  No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he may
expect to receive, continently or otherwise, under this Plan, except for the
designation of a beneficiary as set forth in Section 5.01.

 

Section 11.02                     Notices.  All notices and other communications
required hereunder shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service.  In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to the Plan Administrator.

 

Section 11.03                     Successors.  Any Successor shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

 

Section 11.04                     Other Payments.  Except as otherwise provided
in this Plan, no Participant shall be entitled to any cash payments or other
severance benefits under any of the Company’s then current severance pay
policies for a termination that is covered by this Plan for the Participant,
including, without limitation, the Executive Severance Plan.

 

Section 11.05                     No Mitigation.  Except as otherwise provided
in Section 4.01(d) and Section 4.04, Participants shall not be required to
mitigate the amount of any Severance Benefit provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any Severance
Benefit provided for herein be reduced by any compensation earned by other
employment or otherwise, except if the Participant is reemployed by the Company
as an Employee, in which case Severance Benefits shall cease on the date of the
Participant’s reemployment.

 

Section 11.06                     No Contract of Employment.  Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee or any person whosoever, the right to be retained
in the service of the Company, and all Eligible Employees shall remain subject
to discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07                     Severability of Provisions.  If any provision
of this Plan shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

 

26

--------------------------------------------------------------------------------


 

Section 11.08                     Heirs, Assigns, and Personal Representatives. 
This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, present and future.

 

Section 11.09                     Headings and Captions.  The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

Section 11.10                     Gender and Number.  Where the context admits:
words in any gender shall include any other gender, and, except where otherwise
clearly indicated by context, the singular shall include the plural, and
vice-versa.

 

Section 11.11                     Unfunded Plan.  The Plan shall not be funded. 
No Participant shall have any right to, or interest in, any assets of the
Company that may be applied by the Company to the payment of Severance Benefits.

 

Section 11.12                     Compliance with Code Section 409A.  The terms
of this Plan are intended to, and shall be interpreted and applied so as to,
comply in all respects with the provisions of Code Section 409A and regulations
and rulings thereunder.  Any provision of this Plan governing the timing or form
of payment of benefits hereunder may be modified by the Plan Administrator if
and to the extent required in order to ensure such compliance (by way of example
and not limitation, to delay commencement of any benefits payable hereunder that
are subject to Code Section 409A until at least six months following a
Participant’s termination of employment).  Nothing in this provision shall be
construed as an admission that any of the benefits payable hereunder constitute
“deferred compensation” subject to the provisions of Code Section 409A.

 

Section 11.13                     Payments to Incompetent Persons.  Any benefit
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receipting therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Committee and all other parties with respect thereto.

 

Section 11.14                     Lost Payees.  A benefit shall be deemed
forfeited if the Committee is unable to locate a Participant to whom a Severance
Benefit is due.  Such Severance Benefit shall be reinstated if application is
made by the Participant for the forfeited Severance Benefit while this Plan is
in operation.

 

Section 11.15                     Controlling Law.  This Plan shall be construed
and enforced according to the laws of the Commonwealth of Pennsylvania to the
extent not superseded by Federal law.

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS

SALARY REPLACEMENT AND ANNUAL BONUS

 

Chief Executive Officer

 

3 times annual Base Salary and Annual Bonus

Band level 0 employees and CEO Direct Reports

 

2 times annual Base Salary and Annual Bonus

Other Band level 1 employees

 

1.5 times annual Base Salary and Annual Bonus

 

A-1

--------------------------------------------------------------------------------
